NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RONALD D. GILBERT,
C'laiman,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, l
Responden,t-Appellee.
2012-'/006 `
Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-0705, Judge Lawrence B.
l-Iagel.
ON MOTION
0 R D E R
PER CUR1AM.
Ronald D. Gi1bert submits a “motion for attorney fees
and eXpenses." The Secretary of Veterans Affairs op-
poses. The court construes Gilbert’s March 22, 2012
submission as a motion to file a supplemental brief In
response, the Secretary moves for leave to respond

GILBERT V. SHINSEKI 2
To the extent that Gilbert’s motion seeks reimburse-
ment of attorney fees and legal expenses under the Equal
Access for Justice Act (EAJA), 28 U.S.C. § 2412(d), Gil-
bert’s request is premature. Gilbert’s appeal remains
pending before this court and thus he cannot yet be
considered a "prevailing party" as required under EAJA.
The court additionally notes that pro se litigants like
Gilbert are not eligible to recover attorney fees under
EAJA. See Naekel v. Dep’t of Trcmsp., F.A.A., 845 F.2d
976, 981 (Fed. Cir. 1998).
To the extent that Gi1bert is again seeking to proceed
in forma pauperis, this court has already ruled on that
matter. Because Gilbert is a prisoner, he must pay the
$45() filing fee in its entirety over time when funds exist
Accordingly,
IT ls ORDERED THAT:
(1) The motion for attorney fees and expenses is de-
nied.
(2) Gilbert’s motion to tile a supplemental brief and
the Secretary’s motion for leave to respond are granted. A
copy of Gilbert’s March 22, 2012 submission and a copy of
the Secretary’s response shall be transmitted to the
merits panel assigned to hear the case.
FoR THE CoURT
APR 30
 L /s/ J an Horbal
Date J an Horbaly
Clerk
cc: Ronald D. Gilbert
K. Elizabeth Witwer, Esq.
FlLED
S19 u.s.c0un'r 0FAPPEALsF0n
THE FEDS$?AL ClRCUlT
APR 3 0 2012
.|AN HORBAl.¥
CLERK